Case 2:15-cv-08233-R-JC Document 62 Filed 10/05/18 Page 1 of 3 Page ID #:3341



  1 Damon D. Mircheff (State Bar No. 216257)
    dmircheff@rutan.com
  2 Proud Usahacharoenporn (State Bar No. 278204)
    pusaha@rutan.com
  3 RUTAN & TUCKER, LLP
    611 Anton Boulevard, Suite 1400
  4 Costa Mesa, California 92626-1931
    Telephone: 714-641-5100
  5 Facsimile: 714-546-9035
  6 Attorneys for Defendants
    IronMag Labs, LLC and
  7 Robert DiMaggio
  8                           UNITED STATES DISTRICT COURT
  9                          CENTRAL DISTRICT OF CALIFORNIA
 10
 11 NUTRITION DISTRIBUTION LLC, an          Case No. 2:15-cv-08233-R-JC
    Arizona Limited Liability Company,      Hon. Manuel L. Real
 12
               Plaintiff,                    DEFENDANTS’ REQUEST FOR
 13       vs.                                JUDICIAL NOTICE IN SUPPORT OF
                                             DEFENDANTS’ MOTION FOR
 14   IronMag Labs, LLC, a Nevada Limited SUMMARY JUDGMENT, OR IN
      Liability Company, Robert DiMaggio, an THE ALTERNATIVE, FOR
 15   individual, and DOES 1 through 10,     PARTIAL SUMMARY JUDGMENT
      inclusive,
 16                                          Filed Concurrently Herewith:
                   Defendants.                  1. Notice of Motion and Motion;
 17                                             2. Memorandum of Points &
                                                   Authorities;
 18                                             3. Declaration of Damon Mircheff;
                                                4. Declaration of Robert DiMaggio;
 19                                             5. Separate Statement of
                                                   Uncontroverted Facts and
 20                                                Conclusions of Law;
                                                6. [Proposed] Order
 21
                                            Hearing:
 22                                         Date:               Nov. 5, 2018
                                            Time:               10:00 a.m.
 23                                         Courtroom:          880
 24                                         Action Filed:       October 21, 2015
                                            Discovery Cutoff:   October 15, 2018
 25                                         Pretrial Conf.:     November 5, 2018
                                            Trial Date:         December 4, 2018
 26
                                           ORAL ARGUMENT REQUESTED
 27 / / /
 28 / / /
                                                     DEFENDANTS’ RJN FOR MOTION FOR
      2530/101901-0006
                                                                SUMMARY JUDGMENT
      12894587.1 a10/05/18                                   Case no. 2:15-cv-08233-R-JC
Case 2:15-cv-08233-R-JC Document 62 Filed 10/05/18 Page 2 of 3 Page ID #:3342



  1             TO THE HONORABLE COURT, AND TO PLAINTIFF AND ITS
  2 ATTORNEYS OF RECORD:
  3             PLEASE TAKE NOTICE that that pursuant to the Federal Rules of
  4 Evidence, Rule 201, defendants IronMag Labs, LLC (“IronMag Labs”) and Robert
  5 DiMaggio (“DiMaggio;” collectively, “Defendants”) submit this Request for
  6 Judicial Notice in support of their Motion for Summary Judgment, or, in the
  7 alternative, for Partial Summary Judgment, and respectfully request the Court take
  8 judicial notice of Exhibits 1 through 94 of the documents attached to Defendants’
  9 request for judicial notice (Dkt No. 50) filed in support of Defendants’ opposition to
 10 Plaintiff Nutrition Distribution, LLC’s Motion for Partial Summary Judgment (see
 11 Dkt Nos. 44 through 44-34). Exhibits 1 through 94 attached to Dkt No. 50 are
 12 incorporated herein by this reference. Each of the documents for which Defendants
 13 request judicial notice are documents filed with the United States District Court or
 14 Superior Court for the State of California.
 15             PLEASE TAKE FURTHER NOTICE that pursuant to the Federal Rules of
 16 Evidence, Rule 201, Defendants respectfully request the Court take judicial notice
 17 of the following additional documents in support of its Motion for Summary
 18 Judgment, or in the Alternative, Partial Summary Judgment. Each of the following
 19 documents were filed with the United States District Court:
 20             1.           The Notice of Removal of Action Pursuant to 28 U.S.C. Section 1332
 21 (Diversity Jurisdiction), filed on May 20, 2016 in the case titled Nutrition
 22 Distribution LLC v. Robert DiMaggio and IronMag Research, LLC, United States
 23 District Court for the Central District of California Case No. 2:16-cv-03546
 24 (“IronMag Research Matter”) (Dkt. #1), attached as Exhibit 95;
 25             2.           The Notice of Assignment, filed on May 24, 2016 in the IronMag
 26 Research Matter (Dkt # 5), attached as Exhibit 96;
 27             3.           Defendants Robert DiMaggio and IronMag Research LLC’s Motion to
 28 Stay Action or, in the Alternative, Dismiss Action Pursuant to Fed. R. Civ. P.
                                                                   DEFENDANTS’ RJN FOR MOTION FOR
      2530/101901-0006
                                                                              SUMMARY JUDGMENT
      12894587.1 a10/05/18                             -1-                 Case no. 2:15-cv-08233-R-JC
Case 2:15-cv-08233-R-JC Document 62 Filed 10/05/18 Page 3 of 3 Page ID #:3343



  1 12(b)(6), filed on May 27, 2016 in the IronMag Research Matter (Dkt #9), attached
  2 as Exhibit 97; and
  3             4.           Order Granting in Part Defendants’ Motion to Stay Action, or in the
  4 Alternative Dismiss Action, filed on July 8, 2016 in the IronMag Research Matter,
  5 attached as Exhibit 98.
  6 Dated: October 5, 2018                               RUTAN & TUCKER, LLP
  7
                                                         By: /s/ Damon Mircheff
  8                                                          Damon D. Mircheff
                                                             Attorneys for Defendants
  9                                                          IronMag Labs, LLC and Robert
                                                             DiMaggio
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                                    DEFENDANTS’ RJN FOR MOTION FOR
      2530/101901-0006
                                                                               SUMMARY JUDGMENT
      12894587.1 a10/05/18                              -2-                 Case no. 2:15-cv-08233-R-JC
